United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-3103
                        ___________________________

                                   Patricia Barnes

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

    Carolyn W. Colvin, Acting Commissioner, Social Security Administration

                      lllllllllllllllllllll Defendant - Appellee
                                     ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Pine Bluff
                                  ____________

                          Submitted: November 3, 2014
                           Filed: November 19, 2014
                                 [Unpublished]
                                ____________

Before COLLOTON, BOWMAN, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.

      Patricia Barnes appeals from the order of the District Court1 affirming the
denial of disability insurance benefits and supplemental security income. For

      1
       The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas.
reversal, Barnes argues that the administrative law judge (ALJ) failed to adequately
inform her of her right to counsel, to develop the record as to her mental impairments,
to assess her credibility properly, and to include all of her limitations in questioning
the vocational expert. She also argues that new evidence warrants a remand.
Because we conclude that the ALJ’s determination is supported by substantial
evidence on the record as a whole and that Barnes’s arguments are either waived or
do not support reversal, we affirm the District Court’s judgment. See 8th Cir. R. 47B.
                         ______________________________




                                          -2-